213 Va. 28 (1972)
CLARENDON HOUSE, INC.
v.
ROBERT C. HELFERT, ET AL.
Record No. 7816.
Supreme Court of Virginia.
June 12, 1972.
Present, I'Anson, Carrico, Harrison, Cochran and Harman, JJ.
Errors assigned either were not preserved by objections in trial court or raise questions for the first time on appeal.
Error to a judgment of the Circuit Court of Arlington County.  Hon. Walter T. McCarthy, judge presiding.
Henry F. Lerch [D.C.]; Alfred W. Trueax (Harry W. Lerch [D.C.]; William C. Nemeth,    on brief), for plaintiff in error.
Alexander Long Wilson (Wilson & Holland,    on brief), for defendants in error.
Per Curiam.
Plaintiffs, Robert C. Helfert and Jean L. Helfert, husband and wife, instituted this action against the defendants, Clarendon House, Inc., Michael M. Abrams, and Mrs. P. N. Pavlos, to recover for trespass upon their leasehold interest in an apartment and damage to certain personal property therein. The jury awarded plaintiffs compensatory and punitive damages against Clarendon House and found for the other defendants.  On a cross-claim filed by Clarendon House the jury found for the plaintiffs.  Judgment was entered on the jury's verdict, and Clarendon House is here on a writ of error.
Clarendon House has assigned numerous errors, but after a careful examination of the record we find that it either failed to preserve its objections in the trial court or raised questions for the first time on this appeal.  *29 
Even if we assume, without deciding, that some of the errors assigned are meritorious, Clarendon House cannot now rely upon them.  Rules of Court 1:8 [1];
Boyce     Maryland Casualty Co., Etc.,    212 Va. 767, 188 S.E.2d 75 (1972).
Affirmed.
NOTES
[1]    Now Rule 5:7, effective March 1, 1972.